 



Exhibit 10.15
SALARY DEFERRAL & SAVINGS RESTORATION
PLAN
Originally Adopted — April 26, 1994
Last Amended – January 1, 2008
E. I. du Pont de Nemours and Company



--------------------------------------------------------------------------------



 



-2-

SALARY DEFERRAL & SAVINGS RESTORATION PLAN
I. PURPOSE
     The purpose of this Plan is to provide an eligible employee with the
opportunity to defer, until termination of employment, receipt of salary that,
because of compensation limits imposed by law, is ineligible to be considered in
calculating benefits within the Company’s tax-qualified defined contribution
plan(s) and thereby recover benefits lost because of that restriction.
II. ADMINISTRATION
     The administration of this Plan is vested in the Board of Benefits and
Pensions appointed by the Company. The Board may adopt such rules as it may deem
necessary for the proper administration of the Plan, and may appoint such
person(s) or group(s) as may be judged necessary to assist in the administration
of the Plan. The Board’s decision in all matters involving the interpretation
and application of this Plan shall be final. The Board shall have the
discretionary right to determine eligibility for benefits hereunder and to
construe the terms and conditions of this Plan.



--------------------------------------------------------------------------------



 



-3-

III. ELIGIBILITY
     An employee of the Company who is participating in the Company’s
tax-qualified defined contribution plans(s) and whose annual base compensation
exceeds the amount prescribed in Internal Revenue Code Section 401(a)(17) shall
be eligible to make Participant Contributions and have matching Company
Contributions credited to his Account under this Plan. An employee of the
company who is eligible to participate in the Company’s tax-qualified defined
contribution plan(s) and whose compensation (as defined in the tax-qualified
defined contribution plan in which the individual participates) exceeds the
amount prescribed in Internal Revenue Code Section 401(a)(17) shall be eligible
to share in Company Non-elective Contributions under this Plan. Effective
January 1, 2007 employees eligible to participate in the Retirement Savings Plan
shall not be eligible to participate in this Plan.
     For purposes of this Plan, the term “Company” means E.I. du Pont de Nemours
and Company, any wholly-owned subsidiary or part thereof and any joint venture,
partnership, or other entity in which E.I. du Pont de Nemours and Company has an
ownership interest, provided that such entity (1) adopts this Plan with the
approval of the E.I. du Pont de Nemours and Company and (2) agrees to make the
necessary financial commitment in respect of any of its employees who become
Participants in this Plan.



--------------------------------------------------------------------------------



 



-4-

IV. PARTICIPANTS’ ACCOUNTS

  (A)             Participant Contributions. A Participant may elect to defer
receipt of a percentage of compensation (as defined in the tax-qualified defined
contribution in which the individual participates) in excess of the amount
prescribed in Internal Revenue Code Section 401(a)(17), and have the dollar
equivalent of the deferral percentage credited to a Participant Account under
this Plan. The deferral percentage elected under this Plan shall not exceed 22%.
Except as provided below, such deferral election will be made prior to the
beginning of each calendar year and will be irrevocable for that calendar year.
                  For purposes of a Participant’s first year of participation in
this Plan, the compensation deferral election must be made within 30 days of the
date the employee first becomes eligible to participate in the Plan, and no
later than 30 days prior to the first day of the month for which compensation is
deferred, and will be irrevocable for the remainder of that calendar year.    
(B)             Company Contributions. To the extent that a Participant makes a
deferral election under the terms of subparagraph (A) above, the Company will
credit to that Participant’s Account in this Plan an amount equivalent to the
company matching contribution that would be provided to that Participant under
the terms of the Company’s tax-qualified defined contribution plan(s) in which
(s)he is participating.



--------------------------------------------------------------------------------



 



-5-

  (C)             Company Non-elective Contributions. For each employee eligible
to participate in this Plan, who is eligible to participate in the Savings and
Investment Plan, whether or not he or she makes a deferral election under the
terms of subparagraph (A) above, the Company will credit to that Participant’s
Account in this Plan an amount equal to 3% of the employee’s compensation (as
defined in the Savings and Investment Plan) in excess of the amount prescribed
in Internal Revenue code Section 401(a) (17).     (D)             Earnings
Equivalents. Credits for Participant Contributions and Company Contributions
shall be treated as having been invested in one or more of the investment
options available for the ongoing deposit of new employee contributions in the
Savings & Investment Plan of E. I. du Pont de Nemours and Company. Additional
credit (or debit) amounts will be posted to the Participant’s Account in this
Plan based on the performance of those investment options.                   The
Participant shall have the right to:

  (1)   designate which of the available investment options are to be used in
valuing his/her Account under this Plan, subject to the rules governing
investment direction in the Savings & Investment Plan of E. I. du Pont de
Nemours and Company; and/or     (2)   change the designated investment options
used in valuing his/her Account under this Plan, subject to the rules governing
investment direction and/or



--------------------------------------------------------------------------------



 



-6-

      transfers among funds in the Savings & Investment Plan of E. I. du Pont de
Nemours and Company.

(E) Credits to Accounts. Participant Contributions, Company Contributions and
Earnings Equivalents shall be credited (or debited) to the Participant’s Account
under this Plan as unfunded book entries stated as cash balances, and will not
be payable to Participants until such time as employment with the Company
terminates. The cash balances in Participant Accounts shall be unfunded general
obligations of the Company, and no Participant shall have any claim to or
security interest in any asset of the Company on account thereof.
V. VESTING
     Participant Contributions and Company Contributions and Earnings
Equivalents shall be vested at the time such amounts are credited to the
Participant’s Account. Company Non-elective Contributions and Earnings
Equivalents thereto shall be vested after the employee completes 3 years of
service, as defined in the Savings and Investment Plan.
VI. PAYMENT OF BENEFITS
     Amounts payable under this Plan shall be delivered in a cash lump sum as
soon as practical after termination of employment unless the Participant
irrevocably elects under rules prescribed by the Board of Benefits and Pensions
to receive payments in a series of annual



--------------------------------------------------------------------------------



 



-7-

installments. Notwithstanding any provision of this Plan to the contrary,
amounts payable to an officer of the Company shall be paid no sooner than the
sixth month anniversary of the employee’s termination date. All payments under
this Plan shall be made by, and all expenses of administering this Plan shall be
borne by, the Company.
VII. NON-ASSIGNMENT
No assignment or alienation of the rights and interests of participants,
beneficiaries and survivors under this Plan will be permitted or recognized
under any circumstances. Plan benefits can be paid only to participants,
beneficiaries or survivors.
VIII. RIGHT TO MODIFY
     The Company reserves the right to change or discontinue this Plan in its
discretion by action of the Compensation & Benefits Committee.

